IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-45,746-02


EX PARTE DAVID LEONARD WOOD





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
AND MOTION FOR STAY OF EXECUTION FROM CAUSE NO. 58486-171-2

IN THE 171ST DISTRICT COURT

EL PASO COUNTY



Per Curiam.  Keller, P.J., and Meyers and Keasler, JJ., would dismiss.

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5, and a motion for
stay of execution.
	In November 1992, a jury found applicant guilty of the offense of capital murder. 
The jury answered the special issues submitted pursuant to Texas Code of Criminal
Procedure Article 37.071, and the trial court, accordingly, set applicant's punishment at
death.  This Court affirmed applicant's conviction and sentence on direct appeal.  Wood v.
State, No. AP-71,594 (Tex. Crim. App. Dec. 13, 1995)(not designated for publication). 
Applicant filed his initial post-conviction application for writ of habeas corpus in the
convicting court on December 19, 1997.  This Court denied applicant relief.  Ex parte
Wood, No. WR-45,746-01 (Tex Crim. App. Sept. 19, 2001)(not designated for
publication).  Applicant's subsequent application was filed in the trial court on August 18,
2009.
	Applicant presents two allegations in his application.  In his first allegation,
applicant asserts that he is mentally retarded and his execution would violate the United
States Supreme Court's opinion in Atkins v. Virginia, 536 U.S. 304 (2002).  In his second
allegation, applicant asserts that due process requires that he be given tools and a hearing
to more fully establish his mental retardation claim. 
	We have reviewed the application and find that it satisfies the requirements of
Article 11.071, § 5.  Accordingly, we grant applicant's motion to stay his execution and
remand the application to the trial court for a live hearing.  
	IT IS SO ORDERED THIS THE 19TH DAY OF AUGUST, 2009.

Do Not Publish